Title: Enclosure: Invoice of Books for Thomas Jefferson Purchased from Mathew Carey & Son, 8 January 1818
From: Mathew Carey & Son
To: Jefferson, Thomas


                        
                            Philada Jan. 8. 1818—
                        
                        Hon. Thos Jefferson
                        
                        Bot of M. Carey & Son
                        
                        
                            
                                No
                                798
                                 
                                 1 Register of Officers
                                 
                                1.50
                                
                            
                            
                                
                                2202
                                
                                 1 Worrall’s Law Catalogue 2 V. 
                                
                                 1.75
                                
                            
                            
                                
                                2383
                                
                                 1 whiston’s Josephus
                                
                                7 —
                                
                            
                            
                                
                                2412
                                
                                 1 Newcome’s Harmony
                                
                                3.50
                                
                            
                            
                                
                                2426
                                
                                 1 Ray’s synopsis
                                
                                1 —
                                 $14.75
                            
                        
                        
                        
                            
                                  Remarks—
                                
                                
                            
                            
                                1 Bridgman’s Index—
                                }
                                all sold—but we expect an additional Supply in 6 or 8 weeks—of the arrival of which you shall be advised—
                            
                            
                                1 Bible—very small $8
                            
                        
                    